UNiicn§§erHi§szi§/QRI'EWTCP%BQT, §d€'ili?§éiziznjt§rni?§@§rarflb§lnii

www.flsb.uscourts.gov

CHAPTER 13 PLAN (Individual Adiustnient of Debts)

El

I

Original Plan

 

|:l

Amended Plan (lndicate lst, an, etc. Amended, if applicable)

 

I:]

Modified Plan (lndicate lst, 2nd, etc. Modif`ied, if applicable)

 

 

 

DEBTOR: LILLIQUIST, DANIELLE JOINT DEBTOR: CASE NO.: 19-12400-EPK
SS#: XXx-Xx~ 4763 SS#: XxX-xx~
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confii'niable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015~2. Debtor(s) must commence plan payments Within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated
To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one

box on each line listed below in this section to state Whetlier the plan includes any of the following:

 

The valuation of a secured claim, set out in Section IIl, which may result in a

. . I l
partial payment or no payment at all to the secured creditor l:| nc uded

|:I Not included

 

Avoidance of ajudicial lien or nonpossessoiy, nonpui‘chase-money security intei'est, set

out in Section III l:l Included

[:[ Not included

 

 

 

 

Nonstandard pi‘ovisions, set out in Section VIH [:] Included I:] Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpi'iority creditors pro-rata under the plan:

l. $1,895.10 l

for months to 60 ;

2. $0.00 for months to

3. $0.00 for months to ;

B. DEBTOR(S)' ATTORNEY'S FEE: I:] NONEl [:] PRO BONO

 

 

Total Fees: $4175.00 Total Paid:

$815.00
$672.00 /month (Months _l__ to __§__ )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 + 3150 (costs) + $525.00 (Motion to Extend Automatic Stay) = $4,175.00

Balance Due: $3360.00

Payable

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: |:] NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1- Cl`€dit01`3 PNC Banl<, National Association

 

 

Addl'ess: Attn: Bankl'“ptcy Ai'i'earage/ Payoff on Petition Date 35,172.08`
3232 Newmark Di'ive
_ , Ai'i'ears Pa ment Cui'e 35.02 / tl M tl l to 5
Miamisburg, OH 45342 y ( ) $ mon 1( On 18 ~‘- _ )
, . Arreai's Pa orient Cure $636.31 /month Months 6 to 60
Last 4 Digits of § ( ) ~'_____‘“ ( ’_` “‘_ )
Account NO_; 5()()2 RegularPayment (Maintain) $1,015.80 /inontli(l\/Ionths l to _6_0_ )

 

 

 

LF~31 (1‘ev. 10/3/17) Page l of3

 

IV.

VII.
VIII.

CaSe 19'124OO'EPK D@c@)tg@>): L|FIILQQLQ§/,MIJJQLLEUQE 2 Of 3 Casenumber: l9-12400-EPK

 

 

 

 

Other:
[:] Real Property Checl< one below for Real Property:
|:]Principal Residence E]Escrow is included in the regular payments
|:]Other Real Property |:]Tlie debtor(s) will pay []taxes |:|insurance directly
Address of Collateral:
458 lOth Court
Vero Beacli, FL 32962

[:] Personal Property/Vehicle

Description of Collateral: Homestead Property

 

 

 

B. VALUATION OF COLLATERAL: [:] NONE

C. LIEN AVOIDANCE |:l NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
|:\ NONE

[:] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

|:| Otlier:
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
l Westlal<e Financial_Services 3682 2001 Toyota Tacoma, VIN# 5TEGN92NX1Z741092

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

|E NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in ll U.S.C. §507 and l l U.S.C. § l322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(SY ATTORNEY'S FEE: l:l NONE
B. INTERNAL REVENUE SERVICE: [:| NONE
C. DOMESTIC SUPPORT OBLIGATION(S): I:] NONE
D. oTHER; [:| NONE
TREATMENT OF UNSECURED NGNPRIORITY CREDITORS

A. Pay 370.71 /month (Months 1 to g )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

Bt IE If cliecl<ed, the Debtoi'(s) Will amend/modify to pay lOO% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: |:| NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

{:] NONE
INcoME TAX RETURNS AND REFUNDS: |:] NONE
NoN-sTANDARD PLAN PRovIsIONs E] NONE

LF-3l (i‘ev. 10/3/17) Page 2 of3

 

CASE 19'124OO'EPK D§éi>i€i@): L'i_nl§§t@§i',;i£dh]i%m§’ag€ 3 Of 3 ease numbei~; i9-iz400-EPK

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

viii/w UQQ U/ ?/;btol' Joini Debioi-

LILLIQUIST, DANIELLE Date Date

 

 

Attorney with permission to sign on Date
Del)tor(s)‘ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (i'ev. 10/3/17) Page 3 of3

 

 

